Citation Nr: 1529448	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-30 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1310.

2.  Entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Roger L. Sullivan, Individual


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to October 1945.  He was in receipt of a Purple Heart and other medals recognizing his meritorious service in World War II.  He died in May 2011.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2013, the appellant and the Veteran's son testified at a Central Office hearing.  A transcript of that hearing is of record.

In December 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The Board notes that the issue of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318, only on the basis of whether there was clear and unmistakable error in a May 2002 rating decision which granted entitlement to a TDIU effective August 24, 2001, is currently not on appeal.  In the 2013 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to issue a rating decision regarding this issue as none had yet been issued.  The AOJ did so on September 4, 2014.  On September 11, 2014, the AOJ then issued a statement of the case (SOC), despite the file not indicating a notice of disagreement, which is a jurisdictional requirement for an appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (noting that an untimely NOD is a jurisdictional issue).  Despite the AOJ sending this case back to the Board, the appellate period on this issue has not yet ended - leaving the appellant the opportunity to file a notice of disagreement prior to September 4, 2015.  See 38 C.F.R. § 20.302(a) (2014).  Thus, this issue is not addressed herein, as it is still within the RO's jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The appellant did not perfect an appeal of the issues. 



CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction of the issue of entitlement to DIC for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1310.  38 C.F.R. § 20.200, 20.202 (2014).  

2.  The Board does not have jurisdiction of the issue of entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151.  38 C.F.R. § 20.200, 20.202 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the December 2013 remand, the Board, in relevant part, instructed AOJ to provide the appellant and her representative an SOC relating to the issues noted above.  See Manlincon v. West, 12 Vet. App. 238 (1999) (the filing of an NOD initiates appellate review which requires VA to furnish the claimant an SOC, which is an issue requiring remand rather than referral to the RO).  It was further noted that the appellant

should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

Subsequently, the AOJ issued an SOC in July 2014 addressing the claims of entitlement to DIC for the cause of the Veteran's death pursuant to 38 U.S.C.A. 
§ 1310 and entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151.  The appellant did not file a substantive appeal within the required time period.  See 38 C.F.R. § 20.302.  Accordingly, these claims are not in appellate status and the Board has no jurisdiction of these issues.  38 C.F.R. § 20.200, 20.202.  Insofar as they have been certified to the Board by the AOJ, they are dismissed. 


ORDER

Entitlement to DIC for the cause of the Veteran's death pursuant to 38 U.S.C.A. 
§ 1310 is dismissed.

Entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151 is dismissed.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


